Citation Nr: 0944876	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-26 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied claims of service connection for PTSD 
and PFB.  

In October 2009, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of his testimony is associated 
with the claims file.  At the hearing, the Veteran submitted 
additional evidence in support of his appeal, along with a 
waiver of review by the Agency of Original Jurisdiction 
(AOJ).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD and/or 
depression.

Regarding the depression issue, there is a current diagnosis 
of depression as early as 2003; however, the service 
treatment records do not show complaints, findings or a 
diagnosis of depression.  Thus, the RO did not request a 
medical examination to obtain a nexus opinion.  

With regard to the PTSD claim, however, in addition to the 
general regulations regarding service connection, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with VA regulation 38 C.F.R. 
§ 4.125(a), a link established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See also 
Hayes v. Brown, 5 Vet. App. 60 (1993).  The determination as 
to whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Board may not rely strictly on 
combat citations or the veteran's military occupational 
specialty (MOS) to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  

There are several precedent Court decisions that have 
expanded the understanding of what constitutes credible 
supporting evidence of a claimed stressor.  There is no need 
to verify every detail of a claimed stressor and the evidence 
of a stressor affecting a veteran's unit in service implies 
the veteran's involvement in those events.  Suozzi v. Brown, 
10 Vet. App. 307, 310-311 (1997).  It is error for the Board 
to require confirmation of a veteran's personal participation 
in stressors affecting his unit.  Sizemore v. Principi, 18 
Vet. App. 264, 270 (2004); Pentacost v. Principi, 16 Vet. 
App. 124, 128 (2002).  In Sizemore the Court held that a 
veteran could be considered to have engaged in combat even 
though his unit did not receive incoming enemy fire.

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. 389 at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The medical evidence of record indicates that the veteran has 
a diagnosis of PTSD based on his reported stressors in 
Vietnam.  For example, a private September 2005 psychological 
evaluation and other private clinical records from 2003 and 
2004 show a diagnosis of PTSD, based on the Veteran's claimed 
stressors, which include having a fellow soldier/friend 
killed, fearing death from enemy fire during guard duty, 
seeing dead and wounded and receiving rocket fire during his 
service in Vietnam.  

To warrant service connection, however, the evidence must 
also show that either the Veteran engaged in combat with the 
enemy or, if not, whether the Veteran's claimed stressors are 
corroborated by the evidence of record.  

Although the Veteran's service personnel records indicate 
that he served in Vietnam during May 1968 TET 
counteroffensive Phase III, there is no indication that the 
Veteran received any medals specifically denoting combat 
participation.  

Significantly, the Veteran's stressor statements indicate 
that he befriended a fellow soldier, Lammey, who was later 
attached to his unit, and was subsequently killed.  The 
Veteran provided other stressor statements as well, such as 
his participation in guard duty and witnessing dead bodies 
while serving as a Jeep driver during convoy duties with the 
815th Engineer battalion.  

At his personal hearing before the undersigned, the Veteran 
testified that he first met Lammey on the way to Vietnam.  
They both flew to Vietnam from Oakland, California, side by 
side, all the way to Pleiku.  They became friends, and 
trained together for 4 to 6 days, before they were placed in 
separate units.  Then, later, they bumped into each other 
when they were both assigned to the same unit, although they 
were assigned to different companies.  The Veteran found out 
that Lammey had died.  

The RO never attempted to corroborate the Veteran's 
stressors.  In light of the Veteran's contentions, additional 
development is needed to determine, at the very least, 
whether he, or his unit, was engaged in combat with the 
enemy.  

Regarding the claim of service connection for PFB, the 
evidence of record in this case shows that the Veteran was 
treated in service for ingrown hairs on his face.  
Additionally, there is a current diagnosis of PFB.  Given 
evidence of PFB in service, and evidence of current PFB, the 
Veteran should be afforded a VA examination to determine the 
current nature and likely etiology of his PFB.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Veteran should also be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran (or his 
unit- Hq Co. 815th Engr. Bn in Vietnam 
between July 1967 and July 1968 engaged in 
combat with the enemy based on the 
Veteran's various stressor statements in 
the claims file, as well as his hearing 
testimony in October 2009 regarding the 
Veteran's reports of a fellow 
soldier/friend being killed, witnessing 
dead and wounded during Jeep convoys, 
fearing and receiving rocket and mortar 
fire during guard duty.  In this regard, 
review his unit's history to determine 
whether it was engaged in combat during 
his deployment to Vietnam.

2.  If there is no finding of combat, then 
obtain as much detailed information as 
possible regarding the Veteran's claimed 
stressors.  Prepare a summary of the 
claimed PTSD stressor(s) based on review 
of all pertinent documents and statements 
of record, particularly the Veteran's 
stressor statements submitted to the RO, 
and at his personal hearing in October 
2009.  

3.  Then, attempt to verify the occurrence 
of the Veteran's claimed in-service 
stressors.  All agencies that might assist 
in this investigation should be contacted.  
The search should include unit records or 
histories, and the like, that might 
corroborate the Veteran's accounts.  Any 
information obtained should be associated 
with the claims file.  If the search 
efforts produce negative results, 
documentation to that effect should be 
placed in the claims file.  

4.  Schedule the Veteran for a VA 
psychiatric examination of the Veteran 
that specifically includes psychological 
testing, and any other tests to determine 
whether the veteran now experiences PTSD 
and/or depression.  The examiner should 
also determine whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  If a finding of 
combat is made, or if any of the Veteran's 
claimed stressors are corroborated and if 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and any 
in-service stressor(s) reported by the 
Veteran.  If a diagnosis of depression is 
deemed appropriate, the examiner should 
opine as to whether it is at least as 
likely as not that the Veteran's 
depression had its onset during service or 
is otherwise related to service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination(s).  A complete 
rationale for all opinions is requested.  

5.  Schedule the Veteran for a VA 
dermatology examination to determine 
whether the Veteran's current PFB, if any, 
at least as likely as not had its onset 
during service, or is otherwise related to 
service.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination(s).  A 
complete rationale for all opinions is 
requested.

6.  Following completion of the 
development requested, readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


